IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,
Case No. 1608011703

v. : Kent County

DARREN Z. HALL,
Defendant.
Submitted: April 13, 2017
Decided: April 21 , 2017
ORDER
Upon Defendant’s Motion to Suppress.
Granted in Part,‘ Denied in Part.

Gregory R. Babowal, Esquire, Department of Justice, Dover, Delaware; attorney for

the State.

J ’Aime L. Walker, Esquire, Offlce of the Public Defender, Dover, DelaWare; attorney
for the Defendant.

WITHAM, R.J.

State v. Darren Z. Hall
I.D. No. 1608011703
April 21, 2017

Before the Court is a Motion to Suppress filed by Defendant Darren Z. Ha11 and
the State’s Response in opposition. In his motion, Mr. Ha11 seeks to suppress
evidence obtained from a search of his person after a traffic stop. Police stopped the
vehicle in Which Mr. Hall Was a passenger because the driver, J ames White, was the
subject of a search Warrant. Officers found seventeen packages of suspected PCP in
Mr. Hall’s Wallet, Which Was on his person. After Mr. Hall Was searched, he Was
taken into custody and later strip-searched at the police station.

Mr. Hall argues that the traffic stop of the car in Which he Was a passenger Was
pretextual and that the police lacked a reasonable and articulable suspicion to pull the
car over, and that there Were no grounds for the subsequent search of his person, his
arrest, or the strip search. The motion is granted as to the PCP only.

When a search or seizure is conducted in the absence of a search Warrant, the
State has the burden of proving that the search or seizure complied With DelaWare
statute and the federal and State constitutionsl

As a passenger in the vehicle, Mr. Ha11 has no standing to challenge the stop
of the vehicle itself, only the seizure of his person.2 Even if he had standing to
challenge the stop, and even if the stop Was pretextual, as Mr. Hall argues, the stop
Was supported by the officers’ observation of the driver and a valid search Warrant for

the driver’s person. To the extent State v. Heath3 Would appear to mandate a

 

1 State v. Kang, 2001 WL 1729126, at *3 (Del. Super. Nov. 30, 2001).

2 State v. Howard, No. 1503012316, 2015 WL 7259584, at *2 (Del. Super. Nov. 16, 2015)
(citing Jarvis v. State, 600 A.2d 38, n.l (Del. 1991)).

3 929 A.2d 390 (Del. super. Ct. 2006).

State v. Darren Z. Ha11
I.D. No. 1608011703
April 21, 2017

subjective inquiry into the officers’ intent when pretext is alleged, the Court declines
to follow it.4

As to the search of his person, the parties’ submissions and the hearing
testimony do not explain why Mr. Hall was searched and his wallet opened. The
State has argued, without presenting any evidence on the topic, that the search of Mr.
Hall’s person was a protective search. The detective testified that police were
searching for contraband or a weapon, but he offered no basis for their belief that Mr.
Hall had either. And even if there were grounds to conduct a protective search, the
detective’s testimony failed to explain how a wallet’s “plain feel” would indicate to
an officer that it contained contraband or a weapon.5 Indeed, the detective that
testified was not even present for the search.

The Court has been unable to discover another ground for the search of Mr.
Hall’s person. The State has not argued that the search was incident to arrest, likely
because the detective did not testify to any probable cause for arrest before the
challenged search revealed PCP. lt is the State’s burden to show that the search was
proper, and it has not met its burden. The evidence obtained from the search of Mr.
Hall’s person during the traffic stop is suppressed

Mr. Hall argued at the hearing, apparently for the first time, that the search of

 

4 The DelaWare Supreme Court also questioned the viability of Heath in Turner v. State, 25
A.3d 774, 777 (Del. 2011), and noted at the time that Heath had not been followed in any later
decisions, id. lt appears to have been followed subsequently by the Superior Court only once, and
that was by its author. See State v. McNeil, No. 1202010211, 2012 WL 3834902 (Del. Super. Ct.
Aug. 21, 2012).

5 Minnesota v. Dickerson, 508 U.S. 366, 375-76 (1993).

3

State v. Darren Z. Ha11
I.D. No. 1608011703
April 21, 2017

Mr. White’s residence was improper. lt is unclear on what ground he bases that
assertion. Regardless of the basis, the evidence adduced at the hearing did not
demonstrate that Mr. Hall had a reasonable expectation of privacy in Mr. White’s
residence.6 The Court thus holds that he has no standing to challenge its search or the
validity of the warrant that supported it.

Because Mr. Hall has not identified any evidence collected as part of the strip
search, the Court will not consider its legality.

Mr. Hall’s Motion to Suppress is GRANTED IN PART as to the PCP and
DENIED IN PART as to the strip search and as to the evidence obtained at Mr.
White’s residence pursuant the search warrant.

IT IS SO ORDERED.

       

Hon. illiam L. Witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

xc: Gregory R. Babowal, Esquire
J’Aime L. Walker, Esquire

 

6 See, e.g., Nave v. State, 623 A.2d 1142, 1993 WL 65099, at *l (Del. Mar. 8, 1993).
Although a defendant may have standing to challenge the search of an apartment where he is not a
resident, there must be some sort of “expectation of privacy that society recognizes as reasonable,”
such as having a key and permission to stay overnight. See id. (quoting Hanna v. State, 591 A.2d
158, 163 (Del. 1991)).